DETAILED ACTION
This is an Office action based on application number 15/517,463 filed 6 April 2017, which is a national stage entry of PCT/US17/21982 filed 11 March 2017, which claims priority to US Provisional Application Nos. 62/306,646 filed 11 March 2016 and 62/396,825 filed 20 September 2016, Claims 1-30 are pending. Claims 15-21 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-6, 9, 11-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US Patent Application Publication No. US 2008/0286576 A1) (McGuire 576) in view of McGuire et al. (WIPO International Publication No. WO 2010/036981 A1) (McGuire 981), Rukavina et al. (US Patent Application Publication No. US 2007/0149749 A1) (Rukavina) and the evidence provided by Jenninger et al. (US Patent Application Publication No. US 2011/0133598 A1) (Janninger).

Regarding instant claims 1, 3-6, 9, 14 and 25, McGuire 576 discloses a multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer, wherein the carrier layer is polyurethane-based (page 2, 
	McGuire 576 does not explicitly disclose the specific in-situ polymerized carrier layer.
	However, McGuire 981 discloses polymer films formed in-situ (page 9, paragraph [00028]). McGuire 981 further discloses that said in-situ formed polymer films have improved performance and optical properties and prepared without the use of solvents. As compared to many conventional technologies, the films of McGuire 981 are environmentally friendly, cost-effective, plasticizer-free, and halogen-free (page 12, paragraph [00041]). McGuire 981 further discloses that said polymer films are polyurethane-based (page 19, paragraph [00070]) from a polyurethane produced using at least three polyols (pages 20-21, paragraph [00077]) selected from polyether polyols including ARCOL PPG-2000 (page 21, paragraphs [00079-00080]) and an aliphatic diisocyanate (page 28, paragraph [000103]).
	Jenninger provides evidence that ARCOL PPG 2000 is a polypropylene glycol with an Mn of 2000 g/mol (page 5, paragraph [0078]).
	Further, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance (page 50, paragraph [0772]). The properties of such a polyurethane composition are exemplified in FIG. 16 of Rukavina, reproduced below:

    PNG
    media_image1.png
    400
    539
    media_image1.png
    Greyscale

	FIG. 16 of Rukavina illustrates a Tan Delta peak. Paragraph [00022] of Applicant’s specification states that Loss Factor is also referred to as Tan Delta). Rukavina appears to illustrate that the Tan delta peak is relatively narrow and is inclusive of half-height loss factors occurring across a temperature span of less than 40ºC (i.e., the distance between the two points of the peak that are half the value of the max peak appear to occur over the span of 60ºC to less than 100ºC). Furthermore, FIG. 16 illustrates that the Tan Delta peak occurs at a temperature greater than 35ºC (i.e., 71.46ºC).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyurethane-based carrier layer of McGuire 576 with the in-situ polymerized polyurethane of McGuire 981. The motivation for doing so would have 
	Regarding the half-height loss factors, peak loss factor, and temperature at which the peak loss factor occurs, the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims (i.e., an in-situ polymerized, polyurethane-based layer comprising the reaction product of an aliphatic polyisocyanate and at least three polyols, one of which has a number average molecular weight included in the range of 1,400 to 2000, and one of which is a polyether polyol); therefore, one of ordinary skill in the art would expect the prior art to encompass an embodiment that has the same claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to choose an embodiment encompassed by McGuire 576 and McGuire 981 having the requisite properties of half-height loss factor range, peak loss factor, and temperature at which the peak factor occurs. The motivation for doing so would have been that Rukavina indicates that polyurethanes having such properties form articles having good impact resistance or flexibility, high 
	Therefore, it would have been obvious to combine McGuire 981 and Rukavina with McGuire 576 to obtain the invention as specified by the instant claims.

Regarding instant claim 11, McGuire 576 further discloses the adhesive layer is a pressure-sensitive adhesive (page 2, paragraph [0020]).

Regarding instant claim 12, McGuire 576 further discloses the adhesive layer is protected by a conventional release liner (page 2, paragraph [0020]).

Regarding instant claim 13, McGuire 576 further discloses a carrier film is positioned on an exterior surface of the topcoat (page 2, paragraph [0020]), wherein an exemplary carrier film is a silicone coated polyester carrier film (page 8, paragraph [0109]) (i.e., a polymer liner).

Claims 2, 7, 10, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire 576 in view of McGuire 981, Rukavina, and the evidence provided by Jenninger, the Arcol® PPG-1000 Data Sheet (Arcol Data Sheet) and Das et al. (US Patent Application Publication No. US 2016/0251552 A1) (Das).

Regarding instant claims 2, 7, 10, and 26-29, McGuire 576 discloses a multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer, wherein the carrier layer is polyurethane-based (page 2, paragraphs [0017; 0019]). McGuire 576 further discloses the adhesive layer is adjacent to the carrier layer and opposite from the topcoat layer (page 4, paragraph [0050]).
	McGuire 576 does not explicitly disclose the specific in-situ polymerized carrier layer.
	However, McGuire 981 discloses polymer films formed in-situ (page 9, paragraph [00028]). McGuire 981 further discloses that said in-situ formed polymer films have improved performance and optical properties and prepared without the use of solvents. As compared to many conventional technologies, the films of McGuire 981 are environmentally friendly, cost-effective, plasticizer-free, and halogen-free (page 12, paragraph [00041]). McGuire 981 further discloses that said polymer films are polyurethane-based (page 19, paragraph [00070]) from a polyurethane produce using at least three polyols (pages 20-21, paragraph [00077]) selected from polyether polyols including ARCOL PPG-1000 and ARCOL PPG-2000 (page 21, paragraphs [00079-00080]) and an aliphatic diisocyanate (page 28, paragraph [000103]).
	The Arcol Data Sheet provides evidence that Arcol PPG-1000 is a 1,000 molecular-weight propylene glycol.
	Further, Das provides evidence that ARCOL PPG-1000 polypropylene glycol is an exemplary polyether polyol having a number average molecular weight of from about 200 g/mol to 1000 g/mol (page 4, paragraphs [0056-0057]).

	Jenninger provides evidence that ARCOL PPG 2000 is a polypropylene glycol with an Mn of 2000 g/mol (page 5, paragraph [0078]).
	Further, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance (page 50, paragraph [0772]). The properties of such a polyurethane composition are exemplified in FIG. 16 of Rukavina, reproduced below:

    PNG
    media_image1.png
    400
    539
    media_image1.png
    Greyscale

	FIG. 16 of Rukavina illustrates a Tan Delta peak. Paragraph [00022] of Applicant’s specification states that Loss Factor is also referred to as Tan Delta). Rukavina appears to illustrate that the Tan delta peak is relatively narrow and is 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyurethane-based carrier layer of McGuire 576 with the in-situ polymerized polyurethane of McGuire 981. The motivation for doing so would have been that the in-situ polymerized polyurethane layer of McGuire 981 is environmentally friendly and cost-effective.
	Regarding the half-height loss factors, peak loss factor, and temperature at which the peak loss factor occurs, the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims (i.e., an in-situ polymerized, polyurethane-based layer comprising the reaction product of an aliphatic polyisocyanate and at least three polyols, one of which has a number average molecular weight between 900 and 1,400 or included in the range of 1,400 to 2,000, and one of which is a polyether polyol); therefore, one of ordinary skill in the art would expect the prior art to encompass an embodiment that has the same claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to choose an embodiment encompassed by McGuire 576 and McGuire 981 having the requisite properties of half-height loss factor range, peak loss factor, and temperature at which the peak factor occurs. The motivation for doing so would have been that Rukavina indicates that polyurethanes having such properties form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance.
	Therefore, it would have been obvious to combine McGuire 981 and Rukavina with McGuire 576 to obtain the invention as specified by the instant claims.

Claims 8, 22-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire 576 in view of McGuire 981 and Rukavina.

Regarding instant claims 8 and 22-24, McGuire 576 discloses a multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer, wherein the carrier layer is polyurethane-based (page 2, paragraphs [0017; 0019]). McGuire 576 further discloses the adhesive layer is adjacent to the carrier layer and opposite from the topcoat layer (page 4, paragraph [0050]).

	However, McGuire 981 discloses polymer films formed in-situ (page 9, paragraph [00028]). McGuire 981 further discloses that said in-situ formed polymer films have improved performance and optical properties and prepared without the use of solvents. As compared to many conventional technologies, the films of McGuire 981 are environmentally friendly, cost-effective, plasticizer-free, and halogen-free (page 12, paragraph [00041]). McGuire 981 further discloses that said polymer films are polyurethane-based (page 19, paragraph [00070]) from a polyurethane produce using at least three polyols (pages 20-21, paragraph [00077]) selected from polyether polyols including ARCOL PPG-1000 and ARCOL PPG-2000 (page 21, paragraphs [00079-00080]) and an aliphatic diisocyanate (page 28, paragraph [000103]). McGuire 981 further discloses the polymer films are essentially free of visual imperfections having a size of about 1 micron or greater (pages 10-11, paragraph [00034]), which is construed to meet the claimed limitations of no detectable defects when viewed by the unaided human eye or when viewed with magnification up to about 50x.
	Further, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, good energy-absorption, and good ballistics resistance (page 50, paragraph [0772]). The properties of such a polyurethane composition are exemplified in FIG. 16 of Rukavina, reproduced below:

    PNG
    media_image1.png
    400
    539
    media_image1.png
    Greyscale

	FIG. 16 of Rukavina illustrates a Tan Delta peak. Paragraph [00022] of Applicant’s specification states that Loss Factor is also referred to as Tan Delta). Rukavina appears to illustrate that the Tan delta peak is relatively narrow and is inclusive of half-height loss factors occurring across a temperature span of less than 40ºC (i.e., the distance between the two points of the peak that are half the value of the max peak appear to occur over the span of 60ºC to less than 100ºC). Furthermore, FIG. 16 illustrates that the Tan Delta peak occurs at a temperature greater than 35ºC (i.e., 71.46ºC).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyurethane-based carrier layer of McGuire 576 with the in-situ polymerized polyurethane of McGuire 981. The motivation for doing so would have 
	Regarding the half-height loss factors, peak loss factor, and temperature at which the peak loss factor occurs, the scope of the prior art encompasses an embodiment of the carrier layer that is substantially identical to that of the claims (i.e., an in-situ polymerized, polyurethane-based layer comprising the reaction product of an aliphatic polyisocyanate and at least three polyols, one of which has a number average molecular weight between 900 and 1,400 or included in the range of 1,400 to 2,000, and one of which is a polyether polyol); therefore, one of ordinary skill in the art would expect the prior art to encompass an embodiment that has the same claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	In the instant case, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to choose an embodiment encompassed by McGuire 576 and McGuire 981 having the requisite properties of half-height loss factor range, peak loss factor, and temperature at which the peak factor occurs. The motivation for doing so would have been that Rukavina indicates that polyurethanes 
	Therefore, it would have been obvious to combine McGuire 981 and Rukavina with McGuire 576 to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the rejections are maintained because Applicant’s arguments are unpersuasive.
Applicant traverses the rejection based on the combination of prior art references. Specifically, Applicant contends that one of ordinary skill in the art, having the disclosure of McGuire 576, would be focused on providing an extensible multi-layer protective sheet and would not be motivated to utilize the referenced polyurethanes of Rukavina. Specifically, Applicant contends that while McGuire is concerned with those sheets that are capable of recovering their original state when stretched (i.e., elongated) up to 125% of their original length or more, Rukavina is concerned with flexibility in association with impact resistance and elongation at break values of examples at 18%, 19%, 32%, 34%, 38%, 41%, 55%, 56%, 57%, 65%, and 200%. Applicant further argues that those polyurethanes of Rukavina would be understood by those of ordinary skill in the art to correspond to crosslinked thermoset materials, and given the emphasis by McGuire 576 on extensibility, there would be no motivation to look to the referenced crosslinked, thermoset polyurethanes for modification thereof.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the prior art rejection relies upon replacing the carrier layer of McGuire 576 with an in-situ polymerized carrier layer as taught by McGuire 981 that has the half-height loss factors, peak loss factors, and temperatures at which the peak loss factors occur as taught by Rukavina for the benefits discussed above. Further, one of ordinary skill in the art would conclude that an embodiment having the properties of Rukavina and that of the claims is necessarily encompassed by the scope of McGuire 576 and McGuire 981 because an embodiment that is substantially identical in composition to the claims is encompassed by the prior art combination. In other words, the prior art combination does not necessarily rely upon using the compositions of Rukavina, but selecting an embodiment encompassed by McGuire 576 in view of McGuire 981 that has the cited properties touted by Rukavina. Applicant has not persuasively argued that selecting those properties touted by Rukavina necessarily renders the polyurethane compounds unsuitable for combination with either the McGuire 567 or McGuire 981 insomuch as rendering the compositions/structures inoperable or deficient in their intended use.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        10/19/2021